DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the term “centre” needs to be changed to “center”.
On page 2, line 12, the term “centre” needs to be changed to “center”.
On page 4, line 2, the term “centre” needs to be changed to “center”.
On page 9, line 15, the term “centre” needs to be changed to “center”.
On page 11, line 15, the term “centre” needs to be changed to “center”.
On page 13, line 30, the term “centre” needs to be changed to “center”.
On page 15, lines 3, 6, 21, 22 and 25, the term “centre” needs to be changed to “center”.
On page 16, lines 1, 2, 13, 17 and 31, the term “centre” needs to be changed to “center”.
Appropriate correction is required.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities: in line 2 of claim 7, “centre” needs to be changed to “center”.  Also, in line 3 of claim 9, delete the extra “at”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) 

Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasgupta (US 2018/0158197).
	Regarding claim 1, Dasgupta discloses an apparatus (paragraph [21], fig.1, unmanned aerial vehicle (UAV) 100 is an apparatus) comprising at least one processor and at least one memory including 
detect a first object in a first image of a sequence of images using a neural network (paragraph [27], Dasgupta’s fig.1B discloses the block diagram of navigation system 120 of the UAV 100 of figure 1A, wherein paragraph [48], Dasgupta discloses object detection subsystem 142 for detecting a first object within an image of a series of captured images as obtained from image capture devices 114 and 115, as disclosed in paragraph [22]; also, paragraph [49], Dasgupta discloses that object detection system utilizes a deep convolutional neural network for object detection purposes), wherein the detected first object provides an object area indicative of a first location of the first object (paragraph [72], Dasgupta discloses in fig.9 that within the image view 900, as captured by image capture devices 114/115 of fig.1A from UAV 100, biker 940a is bounded by bounding box 920a, thus, the object is biker 940a and object area is 920a for pinpointing the location of the object or biker 940a within the image view 900); and
 	track the first object (paragraph [73], Dasgupta discloses tracking the object 940a or the first object; paragraph [36], Dasgupta discloses tracking one or more objects from a series of images captured by image capture devices 114 and 115 of UAV 100 of fig.1A), wherein the tracked first object further causes the apparatus at least to perform:
	generate a predicted future location of the first object (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory measurements and estimates, current perception inputs, motion models, other information like object state estimates; paragraph [77], Dasgupta discloses in fig.9 that tracked object can include augmented graphical overlays associated with tracked object or biker 924a in the form of a projection of a 3D 
generate an updated location of the first object using the neural network (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory measurements and estimates, current perception inputs, motion models, other information like object state estimates, wherein paragraph [63], Dasgupta discloses predicting the motion of detected object for anticipating the future trajectory estimates of where the detected object would appear during tracking of the detected object by utilizing the deep convolutional neural network, and paragraph [66], Dasgupta discloses that tracking system 140 obtains accurate measurements of current position and motion of object for generating future positions, and continually update prediction of the object’s location as new measurements are continually taken for generating an updated location/position of the detected object).
Regarding claim 2, Dasgupta discloses wherein the apparatus is further caused at least to generate the predicted future location of the first object by receiving said object area indicative of the first location of the first object (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory measurements and estimates, current perception inputs, motion models, other information like object state estimates; paragraph [77], Dasgupta discloses in fig.9 that tracked object can include augmented graphical overlays associated with tracked object or biker 924a in the form of a projection of a 3D trajectory that includes future 3D trajectory of the biker 924a estimated motion for generating predicted future location of biker 924a or any other object for tracking applications; paragraph [43], Dasgupta discloses a tracking system 140 for generating intelligent initial estimate for where a tracked object will appear in the future in a subsequently capture image based on a predicted 3D trajectory of the object for generating future location or locations of the detected object) and receiving said updated location information of the first object (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory 
Regarding claim 5, Dasgupta discloses wherein the apparatus is further caused to at least generate a control signal for changing a field of view of a camera for obtaining the sequence of images (paragraph [39], Dasgupta discloses that multiple views of an object like human subject 102 is captured for ascertaining a series of captured images of the object by moving the apparatus or UAV 100 to positions or poses within the physical environment, and paragraph [26], Dasgupta discloses that a control signal can be generated automatically from UAV 100 for adjusting orientation of image capture device 115 for capturing an object or human subject 102 in a variety of angles or field of views, and also a gimbal mechanism is implemented for rotating the image capture device to capture more different field of views of the object during the image capturing task of obtaining a sequence of images, wherein paragraph [22], Dasgupta discloses a plurality of images of the object is captured by image capture devices 114 and 115; paragraph [67], Dasgupta discloses that a sequence of frames is obtained for detecting and tracking an object).  
Regarding claim 6, Dasgupta discloses wherein the control signal comprises a zoom control signal and/or a gimbal control signal (paragraph [26], Dasgupta discloses that a control signal can be generated automatically from UAV 100 for adjusting orientation of image capture device 115 for capturing an object or human subject 102 in a variety of angles or field of views, and also a gimbal mechanism is implemented for rotating the image capture device to capture more different field of views of the object during the image capturing task of obtaining a sequence of images).  
Regarding claim 10, Dasgupta discloses wherein the apparatus is further caused to obtain the sequence of images (paragraph [39], Dasgupta discloses that multiple views of an object like human subject 102 is captured for ascertaining a series of captured images of the object by moving the  
Regarding claim 12, Dasgupta discloses wherein the apparatus is a drone or an unmanned aerial vehicle (paragraph [21], fig.1, unmanned aerial vehicle (UAV) 100 is an apparatus).  
Regarding claim 14, Dasgupta discloses a method comprising: 
detecting a first object in a first image of a sequence of images using a neural network (paragraph [27], Dasgupta’s fig.1B discloses the block diagram of navigation system 120 of the UAV 100 of figure 1A, wherein paragraph [48], Dasgupta discloses object detection subsystem 142 for detecting a first object within an image of a series of captured images as obtained from image capture devices 114 and 115, as disclosed in paragraph [22]; also, paragraph [49], Dasgupta discloses that object detection system utilizes a deep convolutional neural network for object detection purposes), wherein detecting the first object 
tracking the first object (paragraph [73], Dasgupta discloses tracking the object 940a or the first object; paragraph [36], Dasgupta discloses tracking one or more objects from a series of images captured by image capture devices 114 and 115 of UAV 100 of fig.1A), wherein tracking the first object further comprises 
generating a predicted future location of the first object (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory measurements and estimates, current perception inputs, motion models, other information like object state estimates; paragraph [77], Dasgupta discloses in fig.9 that tracked object can include augmented graphical overlays associated with tracked object or biker 924a in the form of a projection of a 3D trajectory that includes future 3D trajectory of the biker 924a estimated motion for generating predicted future location of biker 924a or any other object for tracking applications; paragraph [43], Dasgupta discloses a tracking system 140 for generating intelligent initial estimate for where a tracked object will appear in the future in a subsequently capture image based on a predicted 3D trajectory of the object for generating future location or locations of the detected object) and 
generating an updated location of the first object using the neural network (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory measurements and estimates, current perception inputs, motion models, other information like object state estimates, wherein paragraph [63], Dasgupta discloses predicting the motion of detected object for anticipating the future trajectory estimates of where the detected object would appear during tracking of the detected object by utilizing the deep convolutional neural network, and paragraph [66], Dasgupta discloses that tracking system 140 obtains accurate measurements of current position and motion of object for generating future positions, and continually update prediction of the object’s location as new measurements are continually taken for generating an updated location/position of the detected object).  

detect a first object in a first image of a sequence of images using a neural network (paragraph [27], Dasgupta’s fig.1B discloses the block diagram of navigation system 120 of the UAV 100 of figure 1A, wherein paragraph [48], Dasgupta discloses object detection subsystem 142 for detecting a first object within an image of a series of captured images as obtained from image capture devices 114 and 115, as disclosed in paragraph [22]; also, paragraph [49], Dasgupta discloses that object detection system utilizes a deep convolutional neural network for object detection purposes), wherein detection of the first object provides an object area indicative of a first location of the first object (paragraph [72], Dasgupta discloses in fig.9 that within the image view 900, as captured by image capture devices 114/115 of fig.1A from UAV 100, biker 940a is bounded by bounding box 920a, thus, the object is biker 940a and object area is 920a for pinpointing the location of the object or biker 940a within the image view 900); and 
track the first object (paragraph [73], Dasgupta discloses tracking the object 940a or the first object; paragraph [36], Dasgupta discloses tracking one or more objects from a series of images captured by image capture devices 114 and 115 of UAV 100 of fig.1A), wherein tracking the first object comprises 
generating a predicted future location of the first object (paragraph [64], Dasgupta discloses predicting/estimating future location or locations of detected object based on past trajectory measurements and estimates, current perception inputs, motion models, other information like object state estimates; paragraph [77], Dasgupta discloses in fig.9 that tracked object can include augmented graphical overlays associated with tracked object or biker 924a in the form of a projection of a 3D trajectory that includes future 3D trajectory of the biker 924a estimated motion for generating predicted future location of biker 924a or any other object for tracking applications; paragraph [43], Dasgupta discloses a tracking system 140 for generating intelligent initial estimate for where a tracked object will appear in the future in a subsequently capture image based on a predicted 3D trajectory of the object for generating future location or locations of the detected object) and 
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0158197) in view of Saa-Garriga (US 2019/0114807).
Regarding claim 9, Dasgupta does not disclose wherein the apparatus is further caused to train the neural network, wherein the neural network is configured to collect data at least one of: different altitudes, different zoom levels, different rotations and/or different shearing.  However, Saa-Garriga teaches further caused to train the neural network (paragraph [84], Saa-Garriga discloses that plural 360 degree images are obtained along with the corresponding rotations for each 360 degree image, and that the collected rotations data are utilized for training the neural network), wherein the neural network is .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0158197) in view of Merler (US 2014/0010456).
Regarding claim 11, Dasgupta does not disclose wherein the apparatus is caused to generate the predicted future location of the first object using a Kalman filter or an extended Kalman filter.  However, Merler teaches an apparatus is caused to generate the predicted future location of the first object using a Kalman filter or an extended Kalman filter (paragraph [37], Merler discloses obtaining a final estimate of a position of an object at a future time at each position with a Kalman filter).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta and Merler together as a whole for enhancing the tracking performance of objects in video image data (Merler’s paragraph [7]).

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0158197) in view of Dijkman (US 2017/0169314).
Regarding claim 13, Dasgupta does not disclose wherein the apparatus is further caused to control an input size of an image to the neural network. However, Dijkman teaches an apparatus that causes to control an input size of an image to the neural network (paragraph [106], Dijkman discloses a threshold for cropping the input image size (eg. 3 percent, 25 percent, 90 percent, etc.), wherein paragraph [105], Dijkman discloses the cropped input images are input into a convolutional neural network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta and Dijkman together as a 
Regarding claim 16, Dasgupta does not disclose wherein the neural network comprises a threshold for the input size of the image.  However, Dijkman teaches wherein the neural network comprises a threshold for the input size of the image (paragraph [106], Dijkman discloses a threshold for cropping the input image size (eg. 3 percent, 25 percent, 90 percent, etc.), wherein paragraph [105], Dijkman discloses the cropped input images are input into a convolutional neural network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta and Dijkman together as a whole for improving the accuracy of object localization and image classification (Dijkman’s paragraph [35]) and reducing error rates (Dijkman’s paragraph [43]).
Regarding claim 17, Dasgupta does not disclose wherein the apparatus is further caused to crop the image to match the input size of the neural network.  However, Dijkman teaches wherein the apparatus is further caused to crop the image to match the input size of the neural network (paragraph [48], Dijkman discloses that input image is cropped to match the input size of convolutional neural network, wherein paragraph [106], Dijkman discloses a threshold for cropping the input image size (eg. 3 percent, 25 percent, 90 percent, etc.), and paragraph [105], Dijkman discloses the cropped input images are input into a convolutional neural network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta and Dijkman together as a whole for improving the accuracy of object localization and image classification (Dijkman’s paragraph [35]) and reducing error rates (Dijkman’s paragraph [43]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US 2018/0158197) and Merler (US 2014/0010456) in view of Gudi (US 2017/0272181).
Regarding claim 18, Dasgupta does not disclose implementing a Kalman filter. However, Merler teaches implementing a Kalman filter (paragraph [37], Merler discloses utilizing a Kalman filter for predicting a final estimate of a position of an object at a future time at each position).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Dasgupta and Merler do not disclose wherein the apparatus is further caused to select of whether to use the Kalman filter, or the neural network.  However, Gudi teaches an apparatus caused to select whether to use the Kalman filter, or the neural network (paragraph [21], Gudi discloses a prediction technique can be further selected from one of a plurality of techniques that include "Kalman filter", "Extended Kalman filter", or "Neural Network based classifier based prediction").   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta, Merler and Gudi together as a whole for permitting a system to present a multitude of options for refinement and identification of data evaluation tasks so as to lead to more precise estimations of image data in object detection, classification and identification tasks.

Allowable Subject Matter
Claims 3, 4, 7, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488